

115 S884 RS: To amend the Omnibus Budget Reconciliation Act of 1993 to require the Bureau of Land Management to provide a claimant of a small miner waiver from claim maintenance fees with a period of 60 days after written receipt of 1 or more defects is provided to the claimant by registered mail to cure the 1 or more defects or pay the claim maintenance fee, and for other purposes. 
U.S. Senate
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 651115th CONGRESS2d SessionS. 884[Report No. 115–364]IN THE SENATE OF THE UNITED STATESApril 6 (legislative day, April 4), 2017Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesNovember 14, 2018Reported by Ms. Murkowski, with an amendment and an amendment to the titleStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the Omnibus Budget Reconciliation Act of 1993 to
		  require the Bureau of Land Management to provide a claimant of a small miner
		  waiver from claim maintenance fees with a period of 60 days after written
		  receipt of 1 or more defects is provided to the claimant by registered mail to
		  cure the 1 or more defects or pay the claim maintenance fee, and for other
		  purposes. 
	
		1.Small
			 miner waivers to claim maintenance fees
			(a)Amendments to Omnibus Budget Reconciliation Act of 1993
				(1)In
 generalSection 10101(d) of the Omnibus Budget Reconciliation Act of 1993 (30 U.S.C. 28f(d)) is amended—
 (A)in paragraph (2)— (i)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting the clauses appropriately; and
 (ii)by striking (2) For purposes of and inserting the following:  (2)Definition of related party (A)In generalIn; and
 (B)in the undesignated matter following subparagraph (A)(ii) of paragraph (2) (as so redesignated), by striking For purposes of and all that follows through the end of the section and inserting the following:
						
 (B)Associated definitionFor purposes of subparagraph (A), the term control includes— (i)actual control;
 (ii)legal control; and (iii)the power to exercise control through or by common directors, officers, stockholders, a voting trust, or a holding company or investment company, or any other means.
 (3)Defects in applicationsIf a small miner waiver application is determined to be defective for any reason (including the failure to timely file a small miner’s maintenance fee waiver application or an affidavit of annual labor associated with the application and required application fees), the claimant shall have a period of 60 days after receipt of written notification of the 1 or more defects provided by the Bureau of Land Management by registered mail—
 (A)to cure any such defect; or (B)to pay the $100 claim maintenance fee due for that period..
 (2)Technical correctionsSection 10101 of the Omnibus Budget Reconciliation Act of 1993 (30 U.S.C. 28f) is amended—
 (A)in subsection (a)— (i)in paragraph (1), in the second sentence, by striking the Mining Law of 1872 (30 U.S.C. 28 to 28e) and inserting sections 2319 through 2344 of the Revised Statutes (commonly known as the Mining Law of 1872) (30 U.S.C. 22 et seq.); and
 (ii)in paragraph (2)— (I)in the first sentence, by striking subsection (a)(1) and inserting paragraph (1); and
 (II)in the second sentence, by striking the Mining Law of 1872 (30 U.S.C. 28 to 28e) and inserting sections 2319 through 2344 of the Revised Statutes (commonly known as the Mining Law of 1872) (30 U.S.C. 22 et seq.);
 (B)in subsection (b), in the first sentence, by striking main tenance and inserting maintenance; and (C)in subsection (d)(1)(B), by striking the Mining Law of 1872 (30 U.S.C. 28–28e) and inserting sections 2319 through 2344 of the Revised Statutes (commonly known as the Mining Law of 1872) (30 U.S.C. 22 et seq.).
					(b)Transition
			 rules
 (1)DefinitionsIn this subsection: (A)Covered claimholderThe term covered claimholder means—
 (i)the claimholder of the claims in the State numbered AA023149, AA023163, AA047913, AA047914, AA047915, AA047916, AA047917, AA047918, and AA047919 (as of December 29, 2004);
 (ii)the claimholder of the claim in the State numbered FF–0593215 (as of December 29, 2004); (iii)the claimholder of the claims in the State numbered FS–58607, FS–58608, FS–58609, FS–58610, FS–58611, FS–58613, FS–58615, FS–58616, FS–58617, and FS–58618 (as of December 31, 2003); and
 (iv)the claimholder of the claims in the State numbered FF–53988, FF–53989, and FF–53990 (as of December 31, 1987).
 (B)StateThe term State means the State of Alaska. (2)Treatment of covered claimholdersEach covered claimholder shall be considered to qualify for relief under section 10101(d)(3) of the Omnibus Budget Reconciliation Act of 1993 (30 U.S.C. 28f(d)(3)), and shall have the opportunity to cure under that section, for any prior period during which, as applicable—
 (A)1 or more defects existed in the small miner’s maintenance fee waiver application;
 (B)an affidavit of annual labor associated with a small miner’s maintenance fee waiver application was not properly filed; or
 (C)there existed a failure to pay claim maintenance fees.
 (c)Amendment to Federal Land Policy and Management Act of 1976Section 314(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1744(c)) is amended—
 (1)by striking (c) The failure and inserting the following:  (c)Failure To file (1)In generalExcept as provided in paragraph (2), the failure; and
 (2)by adding at the end the following:  (2)ExceptionIf the owner of the mining claim or mill or tunnel site fails to timely file an instrument required under subsection (a)—
 (A)the Secretary shall provide to the owner by registered mail written notification of the failure to timely file; and
 (B)the owner shall have a period of 60 days after receipt of the notification described in subparagraph (A) to file such instrument..
	
		1.Small miner waivers to claim maintenance fees
 (a)DefinitionsIn this section: (1)Covered claimholderThe term covered claimholder means—
 (A)the claimholder of the claims in the State numbered AA023149, AA023163, AA047913, AA047914, AA047915, AA047916, AA047917, AA047918, and AA047919 (as of December 29, 2004);
 (B)the claimholder of the claim in the State numbered FF–059315 (as of December 29, 2004); (C)the claimholder of the claims in the State numbered FF–58607, FF–58608, FF–58609, FF–58610, FF–58611, FF–58613, FF–58615, FF–58616, FF–58617, and FF–58618 (as of December 31, 2003); and
 (D)the claimholder of the claims in the State numbered FF–53988, FF–53989, and FF–53990 (as of December 31, 1987).
 (2)DefectThe term defect includes a failure— (A)to timely file—
 (i)a small miner maintenance fee waiver application; (ii)an affidavit of annual labor associated with a small miner maintenance fee waiver application; or
 (iii)an instrument required under section 314(a) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1744(a)); and
 (B)to pay the required application fee for a small maintenance fee waiver application. (3)SecretaryThe term Secretary means the Secretary of the Interior.
 (4)StateThe term State means the State of Alaska. (b)Treatment of covered claimholdersNotwithstanding section 10101(d) of the Omnibus Budget Reconciliation Act of 1993 (30 U.S.C. 28f(d)) and section 314(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1744(c)), each covered claimholder shall, during the 60-day period beginning on the date on which the covered claimholder receives written notification from the Bureau of Land Management by registered mail of the opportunity, have the opportunity—
 (1)(A)to cure any defect in a small miner maintenance fee waiver application (including the failure to timely file a small miner maintenance fee waiver application) for any prior period during which the defect existed; or
 (B)to pay any claim maintenance fees due for any prior period during which the defect existed; and (2)to cure any defect in the filing of any instrument required under section 314(a) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1744(a)) (including the failure to timely file any required instrument) for any prior period during which the defect existed.
 (c)Reinstatement of claims deemed forfeitedThe Secretary shall reinstate any claim of a covered claimholder as of the date declared forfeited and void—
 (1)under section 10104 of the Omnibus Budget Reconciliation Act of 1993 (30 U.S.C. 28i) for failure to pay the claim maintenance fee or obtain a valid waiver under section 10101 of the Omnibus Budget Reconciliation Act of 1993 (30 U.S.C. 28f); or
 (2)under section 314(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1744(c)) for failure to file any instrument required under section 314(a) of that Act (43 U.S.C. 1744(a)) for any prior period during which the defect existed if the covered claimholder—
 (A)cures the defect; or (B)pays the claim maintenance fee under subsection (b)(1)(B).Amend the title so as to read: A bill to require the Bureau of Land Management to provide certain covered claimholders the
			 opportunity to cure any defects in a small miner maintenance fee waiver
			 application or pay the claim maintenance fee, and for other purposes..November 14, 2018Reported with an amendment and an amendment to the title